DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 4,  5,  12-14, 16,  19 and 22-30  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muni et al (U.S. Patent Application Publication Number: US 2013/0245608 A1, hereinafter “Muni”).
 Regarding claims 1 and 19, Muni teaches an apparatus and a method (e.g. Figs. 11A-C) comprising: 
(a) a reservoir structure (i.e.  reservoir balloon e.g. 14 Figs 11A-C) containing a volume of iontophoretic fluid (i.e. iontophoretic delivery of diagnostic or therapeutic substance, e.g. [0159]) and including a delivery interface (i.e. the balloon 14 comprises openings in a constraint sheath 30 Fig 11B which allow for the substance to be delivered to the target in the nasal cavity) configured to be placed in operative apposition with a first side of a tissue surface within a nasal cavity of a subject and is configured to maintain at least some of the iontophoretic fluid in proximity to the first side of the tissue surface (e.g. Figs. 11C), wherein, 
(i) the iontophoretic fluid is an ionic solution including ions of a therapeutic substance (i.e. charged medication e.g. [0159], and 
(ii) the therapeutic substance is selected from a group consisting of analgesics, anesthetics, anti-inflammatories, antibiotics, antivirals, antifungals, antiparasitics, decongestants, mucokinetics, antihistamines, antioxidants, immunosuppressive agents, dissociatives, steroids, sedatives, hypnotics, anticholinergics, antiemetics, antiepiletics, and combinations thereof (i.e. anti-inflammatory medications as well as antibiotics, antipoliferatives, anti fungal, vasoregulators, anti virals and antihistamines e.g. [0159]); and 
b) an electrode device (i.e. power source e.g. 304, 302 wires wire with a shaft comprising the electrode 300 coupled to the balloon 14 and 306 wire with a patch electrode Fig 11C) including a proximal portion (i.e. patch electrode e.g. 308 Fig.11C) and a distal portion, wherein 
(i) the electrode device configured for the distal portion to be disposed outside of the nasal cavity while the distal portion extends into the nasal cavity into engagement with a portion of the reservoir structure (e.g. Fig. 11c), 
(ii) the electrode device further configured to apply a current to the reservoir structure such that an amount of the ions of the therapeutic substance is delivered to a target area of the subject on a second side of the tissue surface (i.e. currents are used to deliver the chemical agents via iontophoresis e.g. [0159]), and
 	(iii) the reservoir structure configured to maintain the delivery interface against the first side of the tissue surface for at least a first predefined period of time during which current is being applied by the electrode device to the structur
Regarding claim 12, Muni teaches an apparatus (e.g. Figs. 11A-C) comprising: 
(a) a reservoir structure (i.e.  reservoir balloon e.g. 14 Figs 11A-C) containing a volume of iontophoretic fluid (i.e. iontophoretic delivery of diagnostic or therapeutic substance, e.g. [0159]) and including a delivery interface (i.e. the balloon 14 comprises openings in a constraint sheath 30 Fig 11B which allow for the substance to be delivered to the target in the nasal cavity) configured to be placed in operative apposition with a first side of a tissue surface within a nasal cavity of a subject and is configured to maintain at least some of the iontophoretic fluid in proximity to the first side of the tissue surface(e.g. Figs. 11C), wherein, 
(i) the reservoir structure is configured to deform to increase an area of engagement between the delivery interface and the first side of the tissue surface (e.g. [0092]-[0093 Figs. 11A-c, i.e. the balloon 14 is expandable), 
(ii) the iontophoretic fluid is an ionic solution including ions of a therapeutic substance, and 
(iii) the therapeutic substance is selected from a group consisting of analgesics, anesthetics, anti-inflammatories, antibiotics, antivirals, antifungals,  antiparasitics, decongestants, mucokinetics, antihistamines, antioxidants, immunosuppressive agents, dissociatives, steroids, sedatives, hypnotics, anticholinergics, antiemetics, antiepiletics, and combinations thereof (i.e. anti-inflammatory medications as well as antibiotics, antipoliferatives, anti fungal, vasoregulators, anti virals and antihistamines e.g. [0159]); 
 (b) an electrode device including a portion of the electrode device configured to engage with a portion of the reservoir structure (i.e. power source e.g. 304, 302 wires wire with a shaft comprising the electrode 300 coupled to the balloon 14 and 306 wire with a patch electrode Fig 11C), wherein 
(i) the electrode device configured to apply a current to the reservoir structure such that an amount of the ions of the therapeutic substance is delivered to a target area of the subject on a second side of the tissue surface (i.e. currents are used to deliver the chemical agents via iontophoresis e.g. [0159]); and 
(c) a retrieval element (i.e. shaft Fig.11A-C, [0017]) configured to enable removal ( i.e. the device can be removed in a  physician’s office) of the reservoir structure (e.g. [0094], [0194]) from the nasal cavity, wherein the retrieval element including 
(i) a distal portion coupled to the reservoir structure (i.e. a distal portion of the shaft is coupled to the balloon, and 
(ii) a proximal portion extending from within the nasal cavity to a location outside of the nasal cavity (e.g. Fig. 4F, [0043]).  
Regarding claims 4 and 14, Muni teaches that the delivery interface of the reservoir structure is configured to conform to a shape of the first side of the tissue surface (e.g. [0092]-[0093 Figs. 11A-C, i.e. the balloon 14 is expandable).  
Regarding claim 5, Muni teaches that 
(a) the volume of iontophoretic fluid (e.g. [0094], i.e.  the balloon contains and delivers fluid, [0159] the fluid medication is iontophoretic) is a first volume of iontophoretic fluid, and 
(b) the reservoir structure is configured to receive a second volume of iontophoretic fluid (e.g. [0096] the catheter 12 has a lumen that allows for filling of the balloon) while maintaining the delivery interface against the first side of the tissue surface (e.g. [0022]). (Note: the language after “configured to” is intended use).
Regarding claim 13, Muni teaches the reservoir structure includes at least one of: a sponge, a hydrogel, or a membrane (e.g. [0094] i.e. the deformable structure is a permeable balloon membrane).  
Regarding claim 16, Muni teaches the electrode device includes 
(a) an exposed electrode (e.g. 300 Fig. 11B is exposed to the balloon interior) disposed on the distal portion of the retrieval element (e.g. 300 Fig 11A,B is disposed on a distal portion of the catheter shaft 12), and 
(b) the exposed electrode configured to deliver the current to the reservoir structure (e.g. [0159], i.e. iontophoresis electrode).
 Regarding claims 22, 23, 25, 26, 28 and 29, Muni teaches that the therapeutic substance is an anesthetic and that the therapeutic substance is a steroid (e.g. [0169], [0171]).  
Regarding claims 24, 27 and 30, Muni teaches that the therapeutic substance includes various steroids including (e.g. [0171]) including fluticasone propionate and desonide that have a molecular weight of 400Da to 500Da.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being obvious over Muni et al (U.S. Patent Application Publication Number: US 2013/0245608 A1, hereinafter “Muni”) in view of Fassih et al (U.S. Patent Application Publication Number: US 2010/0082088 A1, hereinafter “Fassih”- APPLICANT CITED).
Regarding claims 11 and 18, Muni teaches the invention as claimed and Muni further teaches that the current profile may be varied depending on the delivery profile desired (e.g. [0159]) but does not specifically teach that the electrode device is configured to apply the current according to a ramped current profile.  Fassih teaches an electrical stimulation device (e.g. Figs. 5,6) that delivers current to a patient according to a ramped or increasing current profile (e.g. [0072]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode device of Muni to provide a ramped current profile as taught by Fassih in order to provide the predictable results of maximizing patient comfort during stimulation. 
Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Muni et al (U.S. Patent Application Publication Number: US 2013/0245608 A1, hereinafter “Muni”).
Regarding claim 21, Muni teaches applying the current to the delivery system (e.g. [0159]) and while they teach a catheter (e.g. 12 Figs 11A-C) including a distal portion coupled to the delivery interface (e.g. Fig.11B ,C shows the catheter shaft 12  is coupled to the balloon reservoir 14 and Muni teaches that the balloon is easily removable [0094]) and a proximal portion extending from within the nasal cavity to a location outside of the nasal cavity (e.g. Fig 11C), Muni in this embodiment does not specifically teach the step of retrieving the delivery system from the nasal cavity. In a different embodiment Muni teaches retrieving a delivery system from the nasal cavity (e.g. Fig 4F, [0043],[0127]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Muni to use the catheter and remove the device after delivery of the substance in order to provide the predictable results of preventing infection by the implanted delivery interface. 
Regarding claims 24-30, Muni teaches that the therapeutic substance includes various steroids (e.g. [0171]) but do not specifically teach that the steroids have a molecular weight of 400Da to 500Da. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the  apparatus and method as taught by Muni to use steroids with molecular weights in the range of 400 to 500 Da, because Applicant has not disclosed that steroids of 400-500 Da provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with steroids as taught by Muni, because it provides therapeutic relief to the patient and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Muni. Therefore, it would have been an obvious matter of design choice to modify Muni to obtain the invention as specified in the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



















Claims 1, 4, 5, 11-14, 16, 18, 19 and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/754236. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/754236 are obvious over the claims of the instant application as shown below.  The additional limitations regarding the iontophoretic solution and therapeutic substance are obvious limitations. 
Additionally independent claims 12 and 19 of copending Application No. 16/754236 are also obvious over the claims 12 and 19 of the current application. Further dependent claims of the current application are similar to claims (4, 5, 11, 13, 14, 16, 18 and 21) of copending Application No. 16/754236.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792